IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 31, 2009
                                     No. 08-40543
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

SHAMEEK ADUNDA FILLS

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                           USDC No. 1:07-CR-164-ALL


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Shameek Adunda Fills was convicted by a jury on two counts of receiving
or agreeing to accept bribes as a federal correctional officer in return for
providing a prison inmate with contraband in violation of 18 U.S.C.
§ 201(b)(2)(C). Fills argues on appeal that the evidence presented at trial was
insufficient to support the jury’s verdict and that her within-guidelines sentence
of 22 months was unreasonable and greater than necessary to accomplish the
goals of 18 U.S.C. § 3553(a).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40543

      Upon review of the evidence presented at trial in a light most favorable to
the jury verdict, we find that a rational trier of fact could have found that the
Government proved all essential elements of bribery of a public official beyond
a reasonable doubt. § 201(b)(2)(C); see United States v. Lankford, 196 F.3d 563,
575 (5th Cir. 1999). We may not reject the jury’s credibility determinations
unless the testimony was incredible or patently unbelievable. See United States
v. Williams, 520 F.3d 414, 420 (5th Cir. ). The testimony that Fills challenges
was consistent with the testimony of other witnesses, Fills’s earlier statement,
and the exhibits. It was not incredible or patently unbelievable. Accordingly,
Fills’s sufficiency argument fails.
      Fills’s 22-month sentence was properly calculated, within the applicable
guidelines range of 21 to 27 months, and well below the statutory maximum of
15 years. See § 201(b). Fills has not overcome the presumption that her within-
guidelines sentence was reasonable, see United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006), or shown that the district court abused its discretion under
Gall v. United States, 128 S. Ct. 586, 596-97 (2007). No error has been shown,
plain or otherwise.
      The judgment of the district court is AFFIRMED.




                                       2